Undercofler, Presiding Justice.
Appellant was convicted of murder and aggravated assault. He was sentenced to life plus ten years.
1. The evidence shows the decedent, Mary Ann Parks and several others were sitting in a 'Stop and Go’ *250market. About midnight appellant arrived and asked Mary Ann Parks, with whom he had been living, to return home with him. Upon her refusal he fired into the ground. The bullet ricocheted and struck Charles King. The decedent cursed appellant, whereupon he shot and killed her. The evidence is sufficient to support the verdict.
Submitted June 25,1976
Decided July 9, 1976.
Robert M. Coker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, for appellee.
2. The trial court did not err in permitting the victim of the assault to exhibit to the jury the scar on his leg resulting from such wound, allowing a witness to identify the deceased’s daughter who was present when the crime was committed, and allowing the introduction of a photograph of the deceased in the morgue.
3. We have reviewed the trial court’s denial of certain requested charges and find no error. The requests were either covered in the court’s charge or were not required under the evidence.

Judgment affirmed.


All the Justices concur.